Citation Nr: 1113901	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  07-18 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for claimed residuals of left rib fractures.

2.  Whether new and material evidence has been received to reopen the claim of service connection for the claimed scars on the torso and back.

3.  Entitlement to an effective date prior to January 27, 2009 for the assignment of a 70 percent rating for the service-connected residuals of a traumatic brain injury (TBI) with cognitive deficits.

4.  Entitlement to an initial rating in excess of 30 percent for the service-connected bilateral pes cavus, degenerative joint disease (DJD) of the great toes, Morton's neuroma, and hallux rigidus, post surgical.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from October 1980 to March 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2006, August 2009 and October 2009 rating decisions by the Roanoke RO.

Initially, the May 2006 rating decision granted service connection for left foot plantar fasciitis with Morton's neuroma, rated at 10 percent; plantar fasciitis of the right foot, rated at no percent; and bilateral hallux rigidus, status post corrective surgery, rated at no percent, and denied the claim of service connection for residuals of a head injury.  

In an April 2007 rating decision, the RO granted service connection for bilateral pes cavus and DJD of the great toes and, after combining it with the service-connected Morton's neuroma and hallux rigidus, increased the rating to 30 percent for the bilateral foot disability.  

In an August 2009 rating decision, the RO granted service connection and assigned a 70 percent rating for the residuals of a TBI.  

The issues of service connection for the residuals of left rib fractures, an increased rating for the service-connected bilateral foot disability, and an earlier effective date for the assignment of a 70 percent rating for the service-connected residuals of the TBI are addressed in the REMAND portion of this document and are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.   



FINDINGS OF FACT

1.  The RO denied the Veteran's claim of service connection for scars on the torso and back in an May 2006 decision.

2.  The material received since the May 2006 decision includes evidence that is neither cumulative in nature nor repetitive of evidence that was of record at the time of the prior denial and does relate to a previously unestablished fact necessary to substantiate the claim and raise a reasonable possibility of substantiating the claim.  

3.  The Veteran is found to have presented credible lay assertions to show that he has residual scarring of the back and torso due to laceration suffered during service.  

4.  The Veteran currently is shown to have residual scars on the back and torso that as likely as not are due to lacerations caused by a rocket explosion during service.  



CONCLUSIONS OF LAW

1.  The evidence received since the May 2006 rating decision is new and material for the purpose of reopening the claim of service connection for scars on the back and torso.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).
	
2.  By extending the benefit of the doubt to the Veteran, his disability manifested by residual scars of the back and torso is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).

The VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of the VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award).

With respect to petition to reopen, the Board notes that the Court has held that, because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Court further held that the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  

The September 2009 pre-decisional letter provided the Veteran with notice of VA's duties to notify and assist him in the development of his claim consistent with the law and regulations.

In this regard, the letter informed him of the evidence and information necessary to substantiate his claim, the information required of him to enable VA to obtain evidence in support of his claim, and the assistance that VA would provide to obtain information and evidence in support of his claim.  He was also given general notice regarding disability ratings and effective dates of awards.  

The Veteran was also informed of the specific technical meanings of "new" and "material," as well as the bases for the denial in the prior decision and described the type of evidence that would be necessary to substantiate the elements that were found insufficient in the previous denial.  See Kent, supra.


New and Material Evidence

In a May 2006 rating decision, the RO denied service connection for scars on the abdomen and back.  The RO notified the Veteran about the decision and apprised him of his appellate rights; however, he failed to perfect a timely appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of newly submitted evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

A May 2006 rating decision denied service connection for scars on the torso and back on the basis that there was no evidence of current disability.  

The evidence considered at the time of the decision included the Veteran's service treatment records and a January 2006 VA examination report.

The service treatment records showed that the Veteran was injured in an April 2004 rocket attack when he was blown into concertina wire by an explosion.  He received cuts on his back that healed.  

A September 2004 examination noted that the Veteran had small, scattered narrow scars on his back.  The diagnosis was that of scars consistent with concertina trauma.

At a January 2006 VA examination, the medical provider examined the Veteran's back and chest wall, but made no findings as to any scars; no diagnosis was offered.

The Veteran was informed that, to reopen the claim, evidence of permanent residuals was needed.  Unfortunately, the evidence associated with the claims file since the May 2006 denial does not contain such evidence.

The evidence received since the May 2006 decision includes a January 2007 QTC VA examination report and treatment records from 2006 to 2009.

The treatment records do not contain any findings that the Veteran currently had scars on his back or torso.  

The QTC examination report noted the Veteran's history of scars on the abdomen and back but neither the physical examination nor diagnosis indicate that there are any scars currently on his back and abdomen.

This evidence is considered new because it was not of record at the time of the May 2006 rating decision.  Moreover, the added evidence is not cumulative in nature as it tends to show that the Veteran has residual scars on the torso and back due to events in service.

Likewise, his lay assertions about the scars are not repetitive of his earlier statements considered in connection with the decision in 2006.

Thus, the evidence when viewed its entirety that tends to address a previously unestablished fact and substantiate his claim.  Namely, there is new evidence showing that the claimed scars noted in service are still present.

In short, there is a basis for concluding that this evidence received since May 2006 raises a reasonable possibility of substantiating this claim, as is required under 38 C.F.R. § 3.156(a) to reopen the claim on the basis of "material" evidence.

Consequently, the Board finds that new and material evidence to reopen the claim of service connection for scars on the back and torso has been presented.  

Moreover, the evidence in its entirety is found to show that the Veteran has residual scars on the back and torso that as likely as not are the result of laceration sustained by the Veteran in combat with the enemy during his active service.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  


ORDER

As new and material evidence to reopen the claim of service connection for scars on the back and torso has been presented, the appeal to this extent is allowed.

Service connection for residual scars on the back and torso is granted.  


REMAND

As noted, VCAA outlines VA's duty to notify the Veteran of evidence and information needed to substantiate a claim.  An April 2007 Statement of the Case (SOC) indicates the Veteran was given such notice in December 2005 letter with regard to the claim of service connection for residuals of fractured left ribs.  

However, a copy of the aforementioned notice is not found to be associated with the record.  Consequently, the Board is unable to confirm whether complete notice has been provided with regard to the claim.

In light of the foregoing, the Board must remand the matter to obtain a copy of the December 2005 notice letter.  In the alternative, the RO must issue a new letter that conforms to the notice requirements of VCAA.

Service connection was established in an April 2007 rating decision for headaches as a residual of status post head injury/brain trauma and a no percent rating was assigned under 38 C.F.R. § 4.124a including Diagnostic Code 8045.  

In January 2009, the Veteran raised a claim of service connection for the residuals of a TBI.  However, the claim should have been adjudicated as an increased rating claim.  Instead, August 2009 rating decision that granted service connection for residuals of a TBI and assigned a 70 percent rating.  This appeal stems from the Veteran's disagreement with that effective date.

The Board notes that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).

However, in this case, there has been a change to 38 C.F.R. § 4.124a, Code 8045, effective on October 23, 2008.  See 73 Fed. Reg. 54693 (Sept. 23, 2008).

The amendment applies to all applications for benefits received by VA on and after October 23, 2008.  The old criteria will apply to applications received by VA before that date.

As the claim for increase was received after the effective date of the amendment, the new criteria applies, but the potential earlier effective date generally can be no earlier than the date the criteria became effective.

In an October 2009 statement, the Veteran indicated that he was seen by VA medical personnel in 2007 and 2008; however, these records have not been associated with the claims file.  These records generated by VA that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Regarding the increased rating for the service-connected bilateral pes cavus, degenerative disease of the great toes, Morton's neuroma, and hallux rigidus post surgical, the Board finds that the QTC VA examination of January 2007 was inadequate for the purpose of rating the service-connected foot disability.  

The bilateral foot disability is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5280-5278 (2010).  

Under this criteria (Code 5278), a higher rating of 50 percent is warranted with marked contraction of plantar fascia with dropped forefoot, all toes hammertoes, very painful callosities, marked varus deformity, bilaterally.  

Since the January 2007 VA examination does not address all of the criteria, another examination is required.

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take all indicated action to associate with the claims file the December 2005 VCAA letter that informed the Veteran of VA's duty to notify and assist him in the development of his claim of service connection for residuals of fractured left ribs.  If the letter cannot be located, then the Veteran must be sent complete notice that conforms to VCAA requirements.

2.  The RO should take appropriate steps to contact the Veteran in order to request that he provide sufficient information, and if necessary, authorization, to enable the RO to obtain any outstanding medical records referable to treatment of the service-connected bilateral foot disability since 2007.  

The RO also should obtain any outstanding VA treatment records referable to the service-connected residuals of the TBI since 2007.  If any other indicated development should be undertaken.  

The Veteran in this regard should be notified that he may submit medical evidence or treatment records in support of his claim.

3.  The Veteran should also be afforded a VA examination to determine the current severity of his service-connected bilateral pes cavus, degenerative disease of the great toes, Morton's neuroma, and hallux rigidus post surgical.

The claims folder should be made available to the examiner, and the examiner should note that the claims folder was reviewed in his or her report.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.

All relevant findings should be reported to include whether there is bilateral marked contraction of plantar fascia with dropped foot, all toes hammer toes, very painful callosities, and marked varus deformity.  

4.  Following completion of all indicated development, the RO should readjudicate the claims remaining on appeal in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them with a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


